          Case1:19-cr-00545-CM
         Case  1:19-cr-00545-CM Document
                                 Document20-1
                                          23 Filed
                                              Filed08/28/19
                                                    08/27/19 Page     of5s
                                                              Page 11of




                                                                                     Protective Order

                  v.

  Michael Carroll, and
  Michael Par•pagallo.

                              Defendants.



        Upon the application of the United States of America. with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. !6, the Court

hereby finds and orders as follows:

        1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronicalJy stored information ("£SI"), pursuant

to federal Rule of Criminal Procedure 16. 18 U.S.C. §3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

matenal that (i) affects the privacy, confidentiality and business interests of individuals and

entities; (ii) would risk prejudicial pretrial publicity if publicly disseminated; and {iii) that is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case.

       2. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for extensive redaction. It will also afford the defendants prompt access to those materials. in

unredacted fonn, which will facilitate the preparation of the defense.
         Case1:19-cr-00545-CM
        Case   1:19-cr-00545-CM Document
                                 Document  23 Filed
                                         20-1 Filed 08/28/19
                                                    08/27/19 Page
                                                             Page 2 of
                                                                    of 55




        3. Good Cause. There is good cause for entry of the protective order set fo1th herein.

        Accordingly it is hereby Ordere<l:

        4. Disclosure material shall not be disclosed by the defend ants or defense counsel,

including any s1.:ccessor counsel (''the defense") other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action or Securities and Exchange Commission

v. Carroll el al.. 19 Civ. 7199 (AT) (the "SEC Case'"). ·n1e defense shall not post any disclosure

material on any Internet site or network site accessible to persons to whom disclosure materials

may not be shared, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

        5. Disclosure matetiaI may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

        6. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        7. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or in any filing submitted to any judge or magistrate judge, for purposes

of this action. AH filings should comply with the privacy protection provisions of Fed. R. Crim. P.

49.1.

                               Return or Destruction of Material
        8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Govemi:nent or securely destroy or delete all disclosure material.
                                             2
        Case
       Case   1:19-cr-00545-CMDocument
            1:19-cr-00545-CM   Document  23 Filed 08/28/19
                                       20-1       08/27/19 Page 3 of 5




including the ESI disclosure material, within 30 days of the expiration of the period for dire.ct

appeal from, or eollateral attack on, any verdict in the above-captioned case or the SEC Case; the

period of direct appeal from any order dismissing any of the charges in the above-captioned case;

or the granting of any motion made on behalf of the Government dismissing any charges in the

above-captioned case, whichever date is later.




                                                 3
               Case 1:19-cr-00545-CM
               Case 1:19-cr-00545-CM Document
                                     Document 20-1
                                              23 Filed
                                                   Filed08/28/19
                                                         08/27/19 Page
                                                                   Page4 4ofof5 s
'·1:




                                           Retention of Jurisdiction
               9. The provisions of this order shall not tenninate at the conclusion of this criminal

        prosecution and the Court will retain jurisdiction to enforce this Order following tennination of

       the case.


       AGREED AND CONSENTED TO:

           GEOFFREY S. BERMAN
           United States Attorney
                              ~

                                    ___,
                             c.~- ,/
       by:~ ' .. -            .,/~                             Date;
         Martin Bell /     iel Tracer
         Assistant United States Attorneys


          £lar,    $ I~~ /ni4J)
          William R. McLucas, Esq. 1
          Peter G. Neiman, Esq.
          Anjan Sahni, Esq.
          Counsel for defendant Michael Carroll


                                                              Date:
          -------------
          Gregory W. Kehoe, Esq.
          Daniel P. Filor, Esq.
          Robert A. Horowitz, Esq.
          Counsel for defendant Michael Pappagallo


       SO ORDERED;

       Dated: New York, New York
                                  ,2019


                                                              THE HON. COLLEEN McMAHON
                                                              CHIEF U.S. DISTRICT JUDGE

                                                      4
         Casel:19-cr-00545-CM
        Case   1:19-cr-00545-CM Document
                                 Document20-1
                                          23 Filed
                                              Filed 08/28/19
                                                    08/27/19 Page
                                                             Page 55of
                                                                    of55




                                    Retention of Jurisdiction
        9. The provisions of this order shall not tem1inate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney


by· -                                                  Date:
     Martin Bell / Daniel Tracer
    Assistant United States Attorneys


                                                       Date:
   -------        -------
   William R. McLucas, Esq.
   Peter G. Neiman, Esq.
   Anjan Sahni, Esq.
   Counsel for defendant Michael Can-ol!



   Gre{o~       ~€t-.---
   Daniel P. Filor, Esq.
                                                      Date:


   Robert A. Horowitz, Esq.
   Counsel for defendant Michael Pappagallo


SO ORDERED:

Dated   ~;J;f_ York
            _              ,2019
                                                                      )iU
                                                      THE HON. COLLEEN McMAHON
                                                                                 -----
                                                      CfllEF U.S. DISTRICT JUDGE

                                              4
